Citation Nr: 1016005	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction of the disability evaluation from 30 
percent disabling to noncompensable, effective June 1, 2008, 
for pleural asbestosis, was proper, to include entitlement to 
a compensable evaluation for pleural asbestosis for the 
period after June 1, 2008.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO granted 
entitlement to service connection for asbestosis and assigned 
a 10 percent evaluation effective October 27, 2003, based in 
part on the findings of April 2004 VA medical examination.

2.  In an August 2006 rating decision, the RO granted an 
increase in the evaluation of the Veteran's asbestosis from 
10 percent disabling to 30 percent disabling, effective April 
28, 2006, based in part on the findings of a July 2006 VA 
medical examination.

3.  Pulmonary function test results dated in July 2007, 
August 2007, July 2008, and January 2009, do not reveal a 
post-bronchodilator forced vital capacity (FVC) of 80 percent 
of predicted or less or a diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) of 80 
percent or less of predicted.

4.  The RO entered a rating action proposing a reduction of 
the Veteran's 30 percent evaluation for asbestosis in October 
2007 and, following appropriate notification, took final 
action on the reduction in March 2008; the RO notified the 
Veteran and his representative of the action in April 2008, 
and made the reduction effective from June 1, 2008.  




CONCLUSION OF LAW

The reduction in the evaluation for pleural asbestosis, from 
30 percent disabling to noncompensable, effective June 1, 
2008, was proper and a compensable rating is not warranted 
for the period beginning June 1, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.103, 3.105, 
3.344, 4.96, 4.97 Diagnostic Code 6833 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reduction in Disability Evaluation

The Veteran is seeking restoration of a 30 percent disability 
rating for pleural asbestosis.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

The Board concludes that the procedural requirements for 
reduction have been satisfied in this case.  In an April 2004 
rating decision, the RO granted entitlement to service 
connection for pleural asbestosis and assigned an evaluation 
of 10 percent disabling, effective October 27, 2003.  In an 
August 2006 rating decision, the RO increased the Veteran's 
evaluation from 10 percent disabling to 30 percent disabling, 
effective April 28, 2006.  The RO issued a rating decision 
proposing a reduction of the Veteran's 30 percent evaluation 
for pleural asbestosis in October 2007.  The Veteran and his 
representative were notified of the proposed reduction by a 
letter dated in October 2007.  The notice letter informed the 
Veteran and his representative of his right to request a 
hearing and informed the Veteran that his benefits would be 
reduced if he failed to submit additional evidence within 60 
days.  The Veteran did not request a hearing or submit 
additional evidence in respond to the letter within 60 days.  
The RO then took final action on the reduction in March 2008, 
notified the Veteran of the action in April 2008; and made 
the reduction effective from June 1, 2008.  As such, the 
proper procedures were followed.  The next issue is whether 
the RO properly reduced the evaluation based on the evidence.

In this case, a 10 percent rating was in effect from October 
27, 2003 to April 27, 2006, and a 30 percent rating was in 
effect from April 28, 2006 to June 1, 2008.  As such, the 
Veteran's pleural asbestosis was assigned a compensable 
evaluation for less than 5 years and, therefore, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply, and reexamination 
disclosing improvement will warrant a rating reduction.  38 
C.F.R. § 3.344(c).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's pleural asbestosis is currently evaluated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6833.  Under 
Diagnostic Code 6833, which addresses interstitial lung 
disease, a 10 percent rating (the minimum, compensable 
rating) is warranted when the FVC is 75 to 80 percent of 
predicted; or, if the diffusion capacity of the DLCO (SB) is 
66 to 80 percent of predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6833.  This diagnostic code also provides for ratings of 
30, 60, and 100 percent, for pulmonary function test results 
demonstrating increasingly greater impairment.

In every instance where the schedule does not provide a 0 
percent rating for a Diagnostic Code, a 0 percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

Post-bronchodilator studies are required when pulmonary 
function tests are conducted for disability evaluation 
purposes except when the results of pre-bronchodilator 
pulmonary function tests are normal.  38 C.F.R. § 4.96(d)(4).  
When evaluating based on pulmonary function test results, 
post-bronchodilator results are to be used in applying the 
evaluation criteria unless the post-bronchodilator results 
were poorer than the pre-bronchodilator results.  In those 
cases, pre-bronchodilator results are to be used for 
evaluation purposes.  See 38 C.F..R. § 4.96(d)(5) and (6).

In July 2006 the Veteran was afforded a VA Compensation and 
Pension (C & P) examination.  The Veteran complained of 
dyspnea on exertion and that his tolerance for dyspnea had 
progressively decreased since the onset of his symptoms in 
1994.  He reported an associated occasional cough that was 
most pronounced on rising in the morning.  The cough was 
noted to be usually unproductive and to yield only scant 
amounts of clear sputum.  He reported occasional chest pain 
with his dyspnea and occasional episodes of hemoptysis.  The 
Veteran reported that he awakens at night with dyspnea and 
that he had night sweats.  He stated that he could walk two 
to three blocks before getting dyspneac.  Upon physical 
examination, the Veteran was noted to have good breath sounds 
to the bases bilaterally and rare expiratory wheeze.  
Pulmonary function testing revealed a FVC of 66 percent of 
predicted, forced expiratory volume in one second (FEV1) of 
61 percent of predicted, an FEV1 over FVC of 71 percent, and 
a DLCO (SB) of 90 percent of predicted.  These tests were 
accomplished pre-bronchodilator and post-bronchodilator tests 
were not reported.  The examiner diagnosed the Veteran with 
asbestosis.

In July 2007 the Veteran underwent outpatient pulmonary 
function tests.  Pre-bronchodilator the tests revealed a FVC 
of 66 percent of predicted, FEV1 of 60.6 percent of 
predicted, FEV1 over FVC of 71 percent, and a DLCO (SB) of 
89.8 percent of predicted.

In August 2007 the Veteran was afforded a VA C & P 
examination.  The Veteran reported that he was diagnosed with 
asbestosis in 1994 on a chest X-ray.  The Veteran's symptoms 
were negative for productive cough, hemoptysis, and anorexia.  
He had dyspnea on mild exertion.  The Veteran did not report 
any periods of exacerbation.  There was no physical evidence 
of cor pulmonale, RVH, or pulmonary hypertension.  Pre-
bronchodilator pulumonary function tests revealed a FVC of 
69.7 percent of predicted, FEV1 of 61.3 percent of predicted, 
and FEV1 over FVC of 68 percent.  Post-bronchodilator 
pulmonary function tests revealed a FVC of 84.7 percent of 
predicted, FEV1 of 79.9 percent of predicted, FEV1 over FVC 
of 73 percent, and a DLCO (SB) of 91.8 percent of predicted.  
The examiner diagnosed the Veteran with asbestosis.

The Veteran submitted a statement of Dr. J.L., however, no 
additional pulmonary function testing was accomplished by the 
private physician.  Dr. J.L. diagnosed the Veteran with 
bilateral pleural plaques secondary to occupational exposure 
to asbestos and onset of asthma 1998 or 1999 secondary to 
long term irritant exposures, particularly welding fumes, at 
his place of employment as a welder and machinist.

In July 2008 the Veteran underwent private pulmonary function 
testing.  Pre-bronchodilator testing revealed a FVC of 65 
percent of predicted, FEV1 of 54 percent of predicted, FEV1 
over FVC of 66 percent, and a DLCO of 78 percent of 
predicted.  Post-bronchodilator test results were not 
reported.

In January 2009 the Veteran was afforded a VA C & P 
examination.  The Veteran reported that he has an occasional 
productive cough of yellow green sputum, no hemoptysis, and 
no anorexia.  The Veteran noted that he has dyspnea with 
moderate exertion and that he did not have any exacerbating 
episodes due to asbestosis.  The Veteran indicated that he 
had pneumonia several times and that he was on a mechanical 
ventilator in the past.  Pre-bronchodilator pulmonary 
function tests revealed a FVC of 88 percent of predicted, 
FEV1 of 75.4 percent of predicted, FEV1 over FVC of 67 
percent, and a DLCO (SB) of 94.7 percent of predicted.  Post-
bronchodilator pulmonary function test results were not 
reported.  The Veteran was noted to have a mild airflow 
obstruction and to have a diffusion capacity within the 
normal limits.  The Veteran was diagnosed with asbestosis.

The Board finds that entitlement to a compensable evaluation 
is not warranted for any period on appeal.  The evidence 
demonstrates improvement in the condition.  The Board again 
notes that the Veteran contends that he is allergic to sulfur 
based drugs and that Albuterol is a sulfur based drug.  As 
such, the Veteran argues that the testing post-bronchodilator 
is not an accurate measure of his actual lung function.  
Under the applicable regulation, however, the Board has no 
discretion, and is required to consider the post-
bronchodilator test results.  The Board notes the Veteran has 
undergone a number of pulmonary function tests; however, only 
those results acquired post-bronchodilator are adequate for 
evaluation purposes unless the pre-bronchodilator tests are 
normal.  38 C.F.R. § 4.96(d)(4).  At no point since June 1, 
2008, has the Veteran's pleural asbestosis manifested a post-
bronchodilator FVC of 80 percent or less of predicted or a 
DLCO of 80 percent or less of predicted.  Most recently, the 
Veteran was afforded a VA C & P examination in January 2009 
that revealed noncompensable evaluations pre-bronchodilator.  
In addition, post-bronchodilator pulmonary function test 
results were not reported as the results of the pre-
bronchodilator tests were normal.  As such, entitlement to a 
compensable evaluation for pleural asbestosis is not 
warranted.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  The Board observes that 
there is no showing the disability results in marked 
interference with employment.  His pleural asbestosis 
disability has not required any, let alone, frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for pleural asbestosis, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Cookeville Regional Medical Center, and Drs. 
W.T., J.L., G.B., and J.S.  The appellant was afforded VA 
medical examinations in July 2006, August 2007, and January 
2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Restoration of a 30 percent disabling evaluation, effective 
June 1, 2008, and entitlement to a compensable evaluation, 
beginning June 1, 2008, for pleural asbestosis is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


